The court,
all but Nott, J.,
being of opinion with the Solicitor, were for rejecting the motion; but upon the representation of the *7judge who presided at the trial, that probably the jury might have found their verdict pursuant to his recommendation; and that had he left it to them to determine the question of fact, whether the thing stolen was, according to common understanding, a shovel plow, as charged in the indictment, or not, as it would seem it was his duty to have done, it was possible the jury might have been of opinion it was not the thing charged, but only a part of it, and that they would have found the defendant not guilty.
The court granted a new trial on that ground. The objection as to the value of the article was not considered material.